Citation Nr: 0925080	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk 

INTRODUCTION

The Veteran served on active duty from November 1976 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for multiple 
sclerosis.  

The Veteran had a hearing with a DRO in September 2007.  A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims he is entitled to service connection for 
multiple sclerosis (MS).

Service connection for multiple sclerosis may be established 
if the disease manifested itself to a compensable degree 
within seven years of discharge from active service.  38 
C.F.R. § 3.307(a)(4) (2008).  

The Veteran asserts that during service he experienced 
symptoms of fogginess, dizziness, fatigue, and numbness of 
his hands and forearms.  He also avers that within the 
initial seven years after his separation from service, he 
experienced symptoms of constant fatigue along with pain and 
numbness in the hands and arms; and tingling and numbness in 
his legs and feet. 

The Veteran's service treatment records do not show a 
diagnosis of MS; nor do they reflect complaints of pain, 
tingling, or numbness in the forearms or hands.  The post-
service medical record reflects that the Veteran was 
initially diagnosed with MS in July 1992, well outside of the 
seven-year latency period following separation from service 
in November 1979.

The Veteran underwent a VA compensation examination for MS in 
August 2005.   The examiner reviewed the claims file and 
medical evidence, and spoke with the Veteran and the 
Veteran's wife.  The examiner noted that the Veteran was 
diagnosed with Bell's palsy in 1991, a year and a half before 
diagnosis of MS.  

The examiner was asked to review a September 1977 service X-
ray of the Veteran's abdomen to see if it could help 
determine whether onset of MS had begun at that time.  The 
examiner could not find the X-ray but stated that a 1977 X-
ray would require mere speculation to find a relationship 
between the X-ray results and the onset of MS.  He opined 
that the earliest onset of MS would be concurrent with the 
onset of Bell's palsy in January 1991.  This opinion did not 
consider the lay reports of symptomatology dating back to 
service.

The Veteran's representative sought a medical nexus opinion 
from Dr. Bever, a multiple sclerosis expert and director of 
the VA's Multiple Sclerosis Center of Excellence.  Dr. Bever 
reviewed portions of the Veteran's service treatment records; 
the September 1977 X-ray report of the Veteran's abdomen; and 
lay statements from the Veteran, the Veteran's friend, and 
the Veteran's family.  

In an April 2007 statement, Dr. Bever opined that the 
retrospective evidence provided by the Veteran and other lay 
witnesses concerning the Veteran's hand numbness during 
service "could have been" indicative of early symptoms of 
MS, but it was not possible to say that the symptoms were 
"more likely than not related to MS".  This opinion does 
not indicate whether it was at least as likely as not that 
the numbness was an indicator of MS.  Cf. 38 U.S.C.A. 
§ 5107(b) (West 2002).

Hence, the medical opinions are not adequate to adjudicate 
the claim.

The Veteran, through his representative, contends that a new 
VA examination is necessary because the examiner in August 
2005 did not give proper weight to lay witness testimony that 
symptoms of MS manifested in service and within the 7-year 
presumptive period thereafter.

The September 1977 X-ray report is not a part of the claims 
folder.  VA has a duty to obtain this record.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the September 
1977 X-ray report of the Veteran's abdomen 
and associate that record with the claims 
file. 

2.  The Veteran should be afforded a new 
VA examination to obtain an opinion as to 
the relationship between current MS and 
service.  The claims folder, to include a 
copy of this remand, should be made 
available to and be reviewed by the 
examiner, and such review should be noted 
in the report.  

The examiner should set forth a rationale 
for all opinions expressed and all 
conclusions reached.  

The examiner should answer the following 
questions based upon review of the claims 
folder (including lay testimony therein), 
medical treatise evidence provided by the 
Veteran, and sound medical principles:  

i.	Is it "at least as likely as not" 
(meaning likelihood of at least 50 
percent) that any of the symptoms 
described by the Veteran and also 
noted in the various lay 
statements as beginning in service 
or within seven years of service 
(pain, tingling and numbness in 
the upper extremities; dropping 
things from his hands; and stomach 
pain, etc.) represented early 
manifestations of MS?  

ii.	Does the extent of the Veteran's 
lesion at C3-4 offer any 
indication as to the onset of MS?  
If so, please explain.

It would be helpful if the examiner 
would use the following language: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  


3.  The RO/AMC should also contact Dr. Bever and 
request that he provide clarification of his April 
2007 opinion using the "at least as likely as not" 
(meaning likelihood of at least 50%) standard.  

4.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, before 
the case is returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

